DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20th 2021 has been entered.
 
	Claims Status:
	Claims 1-4, 6-10 and 12-14 are pending.
	Claims 1, 6-8 and 12-14 are amended.
	Claims 5 and 11 are cancelled.
	Claims 6-9, and 12-14 are withdrawn.
Claims 1-4 and 10 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“heating element” in claim 1. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 and 10 are objected to because of the following informalities:  
In claim 1 line 18, claim 3 line 3 and claim 4 line 1-2, the limitation “the element” should change to “the planar element”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, 
The amended limitation “heating element…remote from the tank…” in line 9, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation “…remote from the tank…” in the application filed. In the Specification, it only discloses in Page 10/19 line 5-6  “…A tank 16 has a base 20 as before, and a central tube L7 to carry air to the wick and heating element (not shown)…”.
The amended limitation “…a continuous range…” in line 18, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation “…a continuous range …” in the application filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1: 
the limitation “… a heating element is the air flow path and remote from the tank…” is indefinite. It is unclear what is define as “remote” since there is lack of description in the specification of such term, does it mean the “tank” have no physical connection except the “air path” connection with the “heating element”? Clarification is required. For examination purposes, it is assumed that such “remote” mean the It is suggested to amend the claim according to the specification in Page 10/19 line 5-6 to clarify claim 1.
the limitation “… the planar element being rotatable such that the aperture can be brought into  and out of alignment with the airflow path to alter a size of a bore of the airflow path at al location of the element along a continuous rang…” is indefinite. It is unclear what is “a continuous range” referring, since there is lack of description in the specification of such term, such as “a continuous range” of what? Clarification is required. For examination purposes, it is assumed that such “a continuous range” is referring to the airflow amount that controlled by the airflow adjuster. It is suggested to amend the claim according to the specification to clarify claim 1 or remove such term from the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 limitation is failing to further limit the subject matter of the claim upon which it depends. The Claim 3 limitation “…wherein the airflow adjuster comprises an element movable into and out of the airflow path to alter a size of a bore of the airflow path at a location of the element…” has already disclosed in claim 1 which claim 3 depends. Correction is required.
Claim 4 limitation is failing to further limit the subject matter of the claim upon which it depends. The Claim 4 limitation “…wherein the element is movable by rotation or sliding…” has already disclosed in claim 1 which claim 4 depends. Correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiliev et al (US20140360515A1 Previously cited), in view of Rinehart et al (US9681688B1 previously cited),  further in view of Rogan et al (US10051892B2 newly cited) and further in view of Church (US2008/0093575A1 newly cited).
	Regarding claim 1, Vasiliev discloses an aerosol delivery component (refer to Vasiliev fig.20) for a vapor provision system (refer to Vasiliev title “heating smokeable material”), comprising:
an air inlet (air inlet #14);
thermal insulation 18, fig.20) configured to hold a source liquid (smokeable material #5); 
(refer to the “arrow” in fig.20) connected to the air inlet (air inlet #14) and extending through the aerosol delivery component (refer to Vasiliev fig.20), a first section of the aerosol delivery component (housing 7, energy source 2, controller 12 and air inlet 14, fig.20) defining a first portion of the airflow path (refer to annotated “1st flow path” in ZoomIn fig.20) and a second section of the aerosol delivery component (heating element 3, heating chamber 4, smokable material 5, mouthpiece 6, insulation material 18 and inlet and outlet valve 24, fig.20), defining a second portion of the airflow path (refer to annotated “2nd flow path” in ZoomIn fig.20); 
a heating element (heating element 3, fig.20) in the airflow path (refer to “1st and 2nd  airflow path” annotated in ZoomIn-2 fig.20), the heating element (heating element 3, fig.20) configured to vaporize the source (smokeable material #5, fig.20) delivered from the tank (heating chamber #4, fig.20)  to form an aerosol (refer as “smoke” in Monsees); and 
an airflow adjuster (inlet valve #24, fig.20) comprising a planar element (refer to fig.20) interposed between the first section (housing 7, energy source 2, controller 12 and air inlet 14, fig.20) and the second section (heating element 3, heating chamber 4, smokable material 5, mouthpiece 6, insulation material 18 and inlet and outlet valve 24, fig.20), the airflow adjuster (valve #24, fig.20) located in the airflow path (refer to “1st and 2nd  airflow path” annotated in Zoom In fig.20) downstream from the air inlet (air inlet #14) and upstream of the heating element (heating element 3, fig.20).

    PNG
    media_image1.png
    216
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    343
    media_image2.png
    Greyscale

Vasiliev does not disclose a heating element remote from the tank; an airflow adjuster having at least one aperture therethrough; the planar element being rotatable such that the aperture can be brought into and out of alignment with the airflow path to alter a size of a bore of the airflow path at a location of the element along a continuous range. 
Rinehart discloses the airflow adjuster (refer to Rinehart Fig.12) comprises a planar element (#25 rotatable piece, refer to Rinehart Fig.12 shown above in claim 1) and having at least one aperture (#24’ outlet on #25 rotatable piece) through the planar element (#25 rotatable piece, refer to Rinehart Fig.12 shown above), the planar element (#25 rotatable piece, refer to Rinehart Fig.12 shown) being rotatable such that the aperture (#24’ outlet on #25 rotatable piece) can be brought into and out of alignment with the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) at a location of the element (#25 rotatable piece, refer to Rinehart Fig.12 shown).

    PNG
    media_image3.png
    294
    419
    media_image3.png
    Greyscale

	Rogan discloses a heating element (heating element 102, fig.2) remote from the tank (liquid reservoir 11, fig.2).

    PNG
    media_image4.png
    228
    465
    media_image4.png
    Greyscale

	Church discloses the teaching of provide a range of rotary motion between open and closed position (refer to abstract cited: “…A wedge member is mounted for rotation within the valve chamber and has a range of rotary motion between open and closed positions of said valve and a non-uniform wall thickness throughout said range of rotary motion…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Vasiliev’s invention with an airflow adjuster having at least one aperture therethrough; the planar element being rotatable such that the aperture can be brought into and out of alignment with the airflow path to alter a size of a bore of the airflow path at a location of the element, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Vasiliev’s refer to Col 2, line 29-36 cited: “…One main idea of the present invention is to provide a disposable mouthpiece component for an aerosol generating device that can be connected to the aerosol generating device and at the same time be aligned in different positions with respect to the main body of the aerosol generating device in order to align different flow-through channels of the mouthpiece component with an outlet of the aerosol generating device…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Vasiliev’s invention with an airflow adjuster that has a continuous range of airflow control, as taught by Church, in order to provide a range of rotary motion between open and close position (refer to Abstract cited: “…A wedge member is mounted for rotation within the valve chamber and has a range of rotary motion between open and closed positions of said valve and a non-uniform wall thickness throughout said range of rotary motion…”).

Regarding claim 2, the modification of Vasiliev, Rinehart, Rogan and Church discloses substantially all features set forth in claim 1, Vasiliev further discloses the airflow adjuster (valve #24) is spaced from the air inlet (air inlet #14) by a portion of the airflow path (refer to “arrow” in fig.20) (refer to Vasiliev fig.20 shown above).

	Regarding claim 3, the modification of Vasiliev, Rinehart, Rogan and Church discloses substantially all features set forth in claim 1, Vasiliev does not disclose the 
	Rinehart discloses wherein the airflow adjuster (refer to Rinehart Fig.12 shown below) comprises an element (#24’ outlet on #25 rotatable piece) movable into and out of the airflow path (airflow path that go through #24 outlet on #27 stationary piece) to alter a size of a bore (refer as the size of #24 intake on #27 stationary piece) of the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) at a location of the element (#24’ outlet on #25 rotatable piece)(refer to Rinehart Fig.12 shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasiliev’s invention with the airflow adjuster comprises an element movable into and out of the airflow path to alter a size of a bore of the airflow path at a location of the element, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].

	Regarding claim 4, the modification of Vasiliev, Rinehart, Rogan and Church discloses substantially all features set forth in claim 3, Vasiliev does not discloses the element is movable by rotation.
	Rinehart discloses the element (#24’ outlet on #25 rotatable piece) is movable by rotation (refer to Rinehart Fig.12 shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasiliev component with the element is movable by rotation, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].

	Regarding claim 10, the modification of Vasiliev, Rinehart, Rogan and Church discloses substantially all features set forth in claim 1, Vasiliev does not disclose the airflow path comprises two or more airflow paths at a location of the adjuster.
	Rinehart discloses wherein the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) comprises two or more airflow paths (refer to Rinehart Fig.12 shown above for the  two “#24’ intake” on “#25 rotatable piece”) at a location of the adjuster (refer to Rinehart Fig.12 shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasiliev component with the airflow path comprises two or more airflow paths at a location of the adjuster, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on August 23th 2021 has raised new issue of Drawing Objection.
With respect to the Claim Objection: the applicant’s amendment filed on august 23th 2021 has raised new issue of Claim Objection. 
With respect to the Rejection 112b: the applicant’s amendment filed on august 23th 2021 has raised new issue of Rejection 112b.
With respect to the Rejection 112a: the applicant’s amendment filed on august 23th 2021 has raised new issue of Rejection 112a.

Response to Argument
Applicant's arguments with respect to claims 1-4 and 10, filed August 23th 2021 have been fully considered but they are not persuasive as the following reasons:
Applicant’s argument: “…First, claim 1 as amended recites a heating element in the airflow path and remote from the tank," in combination with the other elements of that claim.…” Remark page 2.
	Examiner’s response:  The applicant’s argument above is mooted because of the newly cited prior art.
	Rogan discloses a heating element (heating element 102, fig.2) remote from the tank (liquid reservoir 11, fig.2).
	Regarding to the “…remote from the tank…” was suggested by examiner, it is to clarify that examiner does not suggested the exact term “…remote from the tank…”, heating element”, the “liquid” and the “tank”, such as the prior art of record “heating element” is directly in contact with the “liquid” in the “tank”. Please refer to specification Page 10/19 line 5-6 for more details.

Applicant’s argument: “…claim 1 recites inter alia "an airflow adjuster comprising a planar element interposed between the first section and the second section and defining at least one aperture therethrough." This feature, previously recited in claim 5, is shown in FIG. 2.…” Remark page 3.
	Examiner’s response: The applicant’s argument above is not persuasive, because:
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejected claims only citing: “…a planar element interposed between the first section and the second section…”, there is no limitation cited that the “planar element” cannot be part of any of the two sections or it must be stand alone as a third section itself. It is suggested that to amend the claim with the argument according to the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayward et al (US4319566) discloses am airflow adjuster that rotate with a range of control from open to close.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761